Citation Nr: 1822110	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-29 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a total disability rating based on individual unemployability (TDIU). 

2. Entitlement to a compensable rating for a scar of the left knee.

3. Entitlement to a compensable rating for limitation of extension of the left knee. 

4. Entitlement to a rating in excess of 10 percent for chondromalacia patella with osteoarthritis of the left knee. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney




ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Army from May 1988 to December 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the file has since been transferred to the RO in Roanoke, Virginia.  

The above rating decision granted service connection for limitation of extension of the left knee and scarring of the left knee.  Noncompensable (0 percent) ratings were assigned for both of these disabilities, effective as of October 23, 2012.  The claim of entitlement to an evaluation in excess of 10 percent for chondromalacia patella with osteoarthritis of the left knee (hereinafter a "left knee disability") was denied.

The issues of entitlement to a compensable rating for limitation of extension of the left knee and entitlement to a rating in excess of 10 percent for a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran withdrew his TDIU claim.

2. The Veteran's scar of the left knee is small, stable, and not painful.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the TDIU claim have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for establishing entitlement to a compensable rating for a scar of the left knee have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7805 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. TDIU

A claim for TDIU was raised in the Veteran's original claim for benefits filed in October 2012.  On August 8, 2014, the Veteran clearly expressed, through his authorized representative, an intent to withdraw his TDIU claim on the basis that he was still gainfully employed.  August 2014 Substantive Appeal at 1 ("Please be advised that the veteran does not wish to pursue a claim for entitlement to individual unemployability at this time, as he is still employed.").  An appeal may be withdrawn at any time before a decision is rendered by the Board.  38 C.F.R. § 20.204(b) (2017).  Once the Veteran withdrew this issue, there remained no allegations of error of fact or law for appellate consideration.  Therefore, the Board no longer has jurisdiction to review this issue on appeal and it is dismissed.  38 U.S.C. § 7105(d)(5) (2012). 

II. Compensable Initial Rating for Scar of the Left Knee

The Veteran is currently service connected for a scar of the left knee associated with his status post anterior cruciate ligament (ACL) surgery.  His scar is currently rated under DC 7805, which evaluates scars and their effects under DCs 7800, 7801, 7802, and 7804.  DC 7800 and 7801 pertain to burn scars and scars of the head, face or neck.  As the Veteran's scars are not the result of a burn, nor are they on the head, face, or neck, they may be rated under 7802 or 7804.  

Under DC 7802, scars due to causes other than burns and not of the head, face, or neck, may be entitled to a 10 percent rating if the area or areas are of 144 square inches (929 square centimeters).  Under DC 7804, one or two scars that are unstable or painful are assigned a 10 percent evaluation.  Three to four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. 4.118, DC 7804, Note 1.

In this case, the Veteran underwent a VA examination on January 2, 2013.  The examiner noted that the Veteran does not have any scars of the left knee that are painful or unstable, and the total area was less than 6 square inches (39 square centimeters).  While the Veteran reported constant left knee pain and weakness resulting from the surgery, evidence of record reflects that the pain associated with the area is not connected to his scar.  The scar itself is not painful or unstable, and it is not large enough to warrant an evaluation under DCs 7802 and 7804.  Therefore, a noncompensable evaluation has been properly assigned.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are inapplicable.  The Veteran's claim of entitlement to a compensable rating for a scar of the left knee must be denied.


ORDER

Entitlement to TDIU is withdrawn and dismissed without prejudice.

Entitlement to a compensable rating for a scar of the left knee is denied.







REMAND

The Board agrees with the Veteran's representative that the VA examination (VAX) report from January 2013 is inadequate to the extent the examiner failed to specify, if possible, whether there was any resultant loss in range of motion due to pain, weakened movement, excess fatigability, and disuse atrophy.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("Once the Secretary undertakes the effort to provide an examination...he must provide an adequate one."); Deluca v. Brown, 8 Vet. App. 202 (1995) (holding that the VA should consider functional loss due to pain and weakness when evaluating disabilities of the musculoskeletal system); see also 38 C.F.R. § 4.45 (providing that consideration should also be given to weakened movement, excess fatigability, and incoordination).  The VA subsequently requested an addendum opinion on this question, but the addendum opinion on June 2014 appears to be inconsistent with the functional impact findings of the January 2013 examiner.  Therefore, another medical examination and opinion should be obtained. 

Additionally, the Veteran has asserted that he his condition "has had and continues to have" marked interference with his employment.  He reported to the January 2013 examiner that he missed two to four days of work per month for the prior four to five years and stated that he has been written up and reprimanded at his present job for absenteeism.  He also provided an attendance/leave tracker for the 2007 calendar year.  While the 2007 attendance/leave tracker may support his contention that he missed work in 2007 due to a medical condition, the present claim was filed in October 2012 and the Veteran has not provided the same for 2012 or beyond.  Therefore, the Veteran should be requested to provide his attendance/leave tracker from 2012 to the present (which may also require his official tour of duty forms) along with the requests and substantiating documents or records used for the requests, and copies of the alleged write ups and reprimands for absenteeism.  Otherwise, the Board is unable to determine the reasons or bases for the Veteran's absenteeism.  

Because the information sought in these remand directives bear directly on the remaining knee claims-compensable rating for limitation of extension of the left knee and, more generally, a rating in excess of 10 percent for a left knee disability-they are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Therefore, both claims are remanded.  

The Board also recognizes that the Veteran has requested extraschedular consideration in conjunction with his increased rating claim(s); however, it would be premature for the Board to address whether referral for extraschedular consideration is warranted without the additional information requested in this remand.  Therefore, the issue of whether extraschedular consideration is warranted for the Veteran's left knee disability is deferred.  

Accordingly, the case is REMANDED for the following action:

1. Request and obtain any outstanding medical records that pertain to the Veteran's left knee conditions, particularly medical records from the time prior to and during the current period on appeal. 

2. Request and obtain further information from the Veteran regarding the alleged impairments his condition has had on his employment.  The AOJ should request and obtain records such as, but not limited to, the Veteran's attendance/leave tracker from 2012 to the present (which may also require his official tour of duty forms) along with copies of the leave requests (scheduled or unscheduled) and substantiating documents or records used for the requests, and copies of the alleged write ups and reprimands for absenteeism.  If the Veteran fails to respond to this request, or if any requested documentation cannot be obtained, this fact should be clearly documented in the record.  

3. After step 1 and 2 are complete, schedule a VA examination with an appropriate physician (preferably an orthopedist) to assess the nature and severity of any current left knee disabilities.  The physician should review the claims file and note that review in the report.  The physician should set forth supporting facts and provide a thorough rationale for all opinions expressed.  If the requested opinion cannot be provided without resorting to speculation, the physician should explain why an opinion cannot be provided (e.g., lack of sufficient information, limits of medical knowledge).  After reviewing the evidence and performing all research, tests, and/or studies deemed warranted, the physician should respond to the following:

(a) Do the January 2013 VAX findings show that pain, weakness, fatigability and/or disuse atrophy significantly limited the Veteran's functional ability during flare-ups or when the joint is used repeatedly over time?  Explain why or why not. 

(i) If so, please describe, if possible, any additional limitations due to pain, weakness, or disuse atrophy in terms of the degrees of additional loss of range of motion loss, as well as the basis for your opinion.  If such an opinion cannot be rendered, please explain why (e.g., lack of sufficient information, limits of medical knowledge, speculative).

(b) Do the findings of the VA examination scheduled in conjunction with this remand show that pain, weakness, fatigability and/or disuse atrophy significantly limit the Veteran's functional ability during flare-ups or when the joint is used repeatedly over time?  Explain why or why not.

(i) If so, please describe, if possible, any additional limitations due to pain, weakness, or disuse atrophy in terms of the degrees of additional loss of range of motion loss, as well as the basis for your opinion.  If such an opinion cannot be rendered, please explain why (e.g., lack of sufficient information, limits of medical knowledge, speculative). 
		
4. Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for a response. After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


